Name: 89/119/EEC: Commission Decision of 18 January 1989 authorizing the Italian Republic to apply intra- Community surveillance to imports of textile products falling within category 3, originating in Pakistan, which have been put into free circulation in the Community (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: leather and textile industries;  trade policy;  Asia and Oceania;  Europe
 Date Published: 1989-02-17

 Avis juridique important|31989D011989/119/EEC: Commission Decision of 18 January 1989 authorizing the Italian Republic to apply intra- Community surveillance to imports of textile products falling within category 3, originating in Pakistan, which have been put into free circulation in the Community (only the Italian text is authentic) Official Journal L 045 , 17/02/1989 P. 0027 - 0027*****COMMISSION DECISION of 18 January 1989 authorizing the Italian Republic to apply intra-Community surveillance to imports of textile products falling within category 3, originating in Pakistan, which have been put into free circulation in the Community (Only the Italian text is authentic) (89/119/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof; Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducting intra-Community surveillance of imports covered by that Decision; Whereas, under Commission Regulation (EEC) No 2955/87 of 1 October 1987 (2), the import into Italy of textile products falling within category 3, originating in Pakistan, is subject to quantitative limits from 1987 to 1991; Whereas a request was made under Article 2 of Decision 87/433/EEC by the Italian Government to the Commission of the European Communities for authorization to introduce intra-Community surveillance for textile products falling within category 3, originating in Pakistan and put into free circulation in the Community; Whereas the information given by the Italian authorities in support of this request has been examined closely by the Commission, in accordance with the criteria laid down in Decision 87/433/EEC; Whereas the Commission examined in particular whether, during the reference years set out in Decision 87/433/EEC, significant imports have been realized in the Member States, originating in other Member States; Whereas this examination has shown that the conditions for the application of surveillance measures in respect of the products in question do exist; Whereas, therefore, Italy should be authorized to make the imports concerned subject to prior intra-Community surveillance until 31 December 1989, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized to introduce, until 31 December 1989, and in accordance with Decision 87/433/EEC, intra-Community surveillance of imports of textile products of category 3 originating in Pakistan. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 18 January 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 279, 2. 10. 1987, p. 8.